NO. 07-10-0195-CV

                                   IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                                PANEL C

                                           MARCH 9, 2011

                              ______________________________


                    IN THE INTEREST OF J.R.H. AND J.R.H, CHILDREN

                            _________________________________

              FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

                  NO. 08-04-21,253; HONORABLE PAT PHELAN, JUDGE

                              _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                     MEMORANDUM OPINION


        Appellant, J.R.H., filed a notice of appeal1 challenging the trial court's order

terminating his parental rights to his two sons, J.R.H. and J.R.H.2 In presenting this




1
 Although the trial court's order also terminated the mother's parental rights, she did not appeal.
Additionally, Appellant did file a Statement of Points of Appeal in combination with a Motion for New Trial.
See Tex. Fam. Code Ann. § 263.405(b-1) and (i) (West 2008).
2
 To protect the privacy of the parties in this case, we identify them by their initials. See Tex. Fam. Code
Ann. ' 109.002(d) (West 2008); Tex. R. App. P. 9.8(b)(1).
appeal, court-appointed counsel for Appellant has filed an Anders3 brief in support of a

motion to withdraw. We grant counsel=s motion and affirm.


        In support of her motion to withdraw,4 counsel certifies she has diligently

reviewed the record and, in her opinion, it reflects no reversible error.                   Anders v.

California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re

Schulman, 252 S.W.3d 403, 406 (Tex.Crim.App. 2008). Counsel candidly discusses

why, under the controlling authorities, the appeal is frivolous. See Stafford v. State, 813
S.W.2d 503 (Tex.Crim.App. 1991). Counsel has demonstrated that she has complied

with the requirements of Anders by (1) providing a copy of the brief to Appellant and (2)

notifying him of his right to file a pro se response if he desired to do so. By letter, this

Court also granted Appellant time in which to file a pro se response to counsel=s brief,

should he desire to do so.            Appellant did not file a response.            Neither did the

Department favor us with a brief.


                                Termination of Parental Rights


        Section 161.001 of the Family Code permits a court to order termination of

parental rights if the petitioner establishes one or more acts or omissions enumerated

under subsection (1) of the statute and also proves that termination of the parent-child

relationship is in the best interest of the child. See ' 161.001(1) and (2); Holley v.

Adams, 544 S.W.2d 367, 370 (Tex. 1976).                   Though the same evidence may be


3
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


4
 This Court has previously held that appointed counsel may file an Anders brief in an appeal from a
parental rights termination order. See In re A.W.T., 61 S.W.3d 87, 88 (Tex.App.BAmarillo 2001, no pet.).


                                                   2
probative of both issues, both elements must be established and proof of one element

does not relieve the petitioner of the burden of proving the other. See id.; In re C.H., 89
S.W.3d 17, 28 (Tex. 2002).


       Only one statutory ground is required to terminate parental rights under section

161.001. See In re A.V., 113 S.W.3d 355, 362 (Tex. 2003); In re S.F., 32 S.W.3d 318,

320 (Tex.App.BSan Antonio 2000, no pet.). Therefore, we will affirm the termination

order if the evidence is sufficient to establish (1) any statutory ground relied on by the

trial court in terminating the parent-child relationship and (2) that termination is in the

child=s best interest. See In re A.V., 113 S.W.3d at 362.


       The natural right existing between parents and their children is of constitutional

dimension. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). Consequently, termination

proceedings must be strictly scrutinized. In Interest of G.M., 596 S.W.2d 846, 846 (Tex.

1980). A termination decree is complete, final, irrevocable, and divests for all time

those natural rights, as well as all legal rights, privileges, duties, and powers, existing

between a parent and a child, except for the child=s right to inherit. Holick, 685 S.W.2d

at 20. Thus, due process requires application of the clear and convincing standard of

proof in cases involving involuntary termination of parental rights.        In re J.F.C., 96
S.W.3d 256, 263 (Tex. 2002). Clear and convincing evidence is that measure or degree

of proof which will produce in the mind of the trier of fact a firm belief or conviction as to

the truth of the allegations sought to be established. See ' 101.007. See also In

Interest of G.M., 596 S.W.2d at 847; In re Z.J., 153 S.W.3d 535, 539 (Tex.App.BAmarillo

2004, no pet.). Parental rights, however, are not absolute, and it is essential that the



                                              3
emotional and physical interests of the child not be sacrificed merely to preserve those

rights. In re C.H., 89 S.W.3d at 26.


       Here, counsel does not advance any arguable issues. Rather, she analyzes why

the trial court's termination order is supported by clear and convincing evidence and

then concludes the appeal is without merit. We agree with counsel's evaluation of the

record.


       Just as in a criminal case, we have independently examined the entire record to

determine whether there are any non-frivolous issues which might support the appeal.

See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re

Schulman, 252 S.W.3d at 409; Stafford, 813 S.W.2d at 511. We have found none. See

Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). After reviewing the record

and counsel=s brief, we agree with counsel that there is legally sufficient evidence to

establish at least one statutory ground for termination, that the best interest of the

children would be served by that termination, and that there are, therefore, no plausible

grounds for appeal.


       Accordingly, counsel's motion to withdraw is granted and the trial court=s

termination order is affirmed.


                                               Per Curiam




                                           4